Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Vallespi-Gonzales et al. (US. Pub. NO. 2019/0332875 A1; hereinafter “Vallespi-Gonzales”).

Regarding claim 11, Vallespi-Gonzales teaches a vehicle including a traffic light recognition system, comprising:
 a camera (see Vallespi-Gonzales, fig. 1, para. [0023]); 
a traffic light estimator circuitry controlled by a control unit operative to: 
receive images from the camera (see Vallespi-Gonzales, fig. 3, 302, 304, wide and narrow images);


Regarding claim 12, Vallespi-Gonzales teaches the vehicle of claim 11, wherein the hierarchical ontology comprises a plurality of stages comprising at least a boundary stage (see Vallespi-Gonzales, fig. 3, ROI 314), and multiple bulb state stages (see Vallespi-Gonzales, fig. 3, 316,318). 

Regarding claim 13, Vallespi-Gonzales teaches the vehicle of claim 12, wherein the boundary stage corresponds to the detection of the evidence of the one or more traffic signals (see Krivokon, fig. 8 810, para. [0058-60]).

Regarding claim 14, Vallespi-Gonzales teaches the vehicle of claim 12, wherein the multiple bulb state stages comprises at least a color state, a geometry state, and a flashing state  (see Vallespi-Gonzales, fig. 3, 316,318, para. [0109,110]).

Regarding claim 15, Vallespi-Gonzales teaches the vehicle of claim 11, wherein the traffic light state predictions are validated with the labeling of one or more of plurality of images images (see Vallespi-Gonzales, para. [0167]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzales in view of Krivokon et al. (US. Pub. No. 2020/0135030 A1; hereinafter “Krivokon”)

Regarding claim 1, Vallespi-Gonzales teaches a method, comprising:
labeling each of the plurality of images with one or more labels indicative of one or more characteristics and operating conditions of the one or more traffic signals in accordance with a 
training a traffic signal recognition model with the labeled images (see Vallespi-Gonzales, para. [0145]). 
Vallespi-Gonzales is silent to teaching that comprising detecting, from a plurality of images, evidence of one or more traffic signals. 
In the same field of endeavor, Krivokon teaches a method comprising detecting, from a plurality of images, evidence of one or more traffic signals (see Krivokon, fig. 8 810, para. [0058-60]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Vallespi-Gonzales with the teaching of Krivokon in order to improve vehicle driving decision making process (see Krivokon, para. [0001]). 

Regarding claim 2, the combination of Vallespi-Gonzales and Krivokon teaches the method of claim 1, wherein the hierarchical ontology comprises a plurality of stages (see Vallespi-Gonzales, fig. 4, 402, 404, 406, para. [0114-6]).

Regarding claim 3, the combination of Vallespi-Gonzales and Krivokon teaches the method of claim 2, wherein the plurality of stages comprises at least a boundary stage (see Vallespi-Gonzales, fig. 3, ROI 314), and multiple bulb state stages (see Vallespi-Gonzales, fig. 3, 316,318). 

Regarding claim 4, the combination of Vallespi-Gonzales and Krivokon teaches the method of claim 3, wherein the boundary stage corresponds to the detection of the evidence of the one or more traffic signals (see Krivokon, fig. 8 810, para. [0058-60]).

claim 5, the combination of Vallespi-Gonzales and Krivokon teaches the method of claim 3, wherein the multiple bulb state stages comprises at least a color state, a geometry state, and a flashing state  (see Vallespi-Gonzales, fig. 3, 316,318, para. [0109,110]).

Regarding claim 6, the combination of Vallespi-Gonzales and Krivokon teaches the method of claim 5, wherein one or more of each bulb state stage of the multiple bulb state stages comprises a plurality of bulb state groups (see Vallespi-Gonzales, fig. 3, 316,318, 320, para. [0109-111]).

Regarding claim 7, the combination of Vallespi-Gonzales and Krivokon teaches the method of claim 2, wherein the labeling of each of the plurality of images comprises auto-labeling of at least a subset of the plurality of images based on labels regarding preceding stages of the plurality of stages (see Krivokon, para. [0059-60]).

Regarding claim 8, the combination of Vallespi-Gonzales and Krivokon teaches the method of claim 2, further comprising validating a label associated with a later stage of the hierarchical ontology based on a label associated with an earlier stage of the hierarchical ontology (see Vallespi-Gonzales, para. [0166-167]).

Regarding claim 9, the combination of Vallespi-Gonzales and Krivokon teaches the method of claim 1, further comprising operationalizing the traffic signal perception model to generate traffic signal state predictions regarding encountered traffic signals during operation of a vehicle in which the traffic signal recognition model is implemented (see Vallespi-Gonzales, fig. 6, 606, 608).

claim 10, the combination of Vallespi-Gonzales and Krivokon teaches the method of claim 9, further comprising validating the traffic signal state predictions with the labeling of one or more of plurality of images (see Vallespi-Gonzales, para. [0167]).

Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive.
The applicant argues that Vallespi-Gonzales is silent to teaching labeling each of the plurality of images with one or more labels indicative of one or more characteristics and operating conditions of the one or more traffic signals in accordance with a hierarchical ontology representative of the one or more characteristics and operating conditions (see Vallespi-Gonzales, para. [0144,0146], shape labels, color labels). 
The examiner submits that Vallespi-Gonzales’ teaching of shape labeling and color labeling of traffic signals reads on the claimed hierarchical ontology representative of traffic signal conditions. The examiner submits that the method disclosed by Vallespi-Gonzales is structured as Vallespi-Gonzales’s fig. 4. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648